DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 Applicant’s election of SEQ ID NO: 8318, without traverse, dated March 30, 2021 has been acknowledged. 
Any rejection not reiterated or specifically addressed was overcome by amendment.

Priority
This application was filed on 1/4/2019 and is a 371 of PCT/US2017/40708 filed 7/5/2017, which claims benefit to US Provisional Application No. 62/358,701 filed 7/6/2016. The provisional application at least does not support the claim limitations combining detecting methylation of at least 70% of the cytosines in the CpG dinucleotides as a methylated read together with detecting at least 0.5% to 5% of the methylated reads,  or the claim limitations combining detecting methylation of at least 70% of the cytosines in the CpG dinucleotides as a methylated read together with detecting at least 0.1% of the methylated reads SqBE18 and at least 0.1% of the amplified portion of the bisulfite converted SqBE18. The claims are entitled to the benefit of the 7/5/2017 filing date.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The claims are confusing when they recite “measuring the number of methylated reads” in the sample because the claim previously refers to only measuring the amount of methylated cytosines and “providing a methylated read.”  The claims do not set forth, and do not appear to require, generating multiple reads in general or multiple methylated reads since the claim clearly was amended to require “generating a methylated read” and not multiple methylated reads.  Therefore, it is not clear what it means to require measuring “the number” of methylated reads in the sample since only one methylated read is required to be generated.  It is unclear if this limitation intends to impose a requirement that more than one nucleic acid sequence is measured and more than one methylated read generated.  
 	In the first “measuring” step, the claim is confusing because it recites measuring the amount of methylated CpG dinucleotides in an amplified portion of bisulfite converted SqBE18 nucleic acid sequence.  However, after bisulfite treatment an amplification, the CpG dinucleotides in the amplicons (i.e. the amplified portion) are not methylated.  The amendment to the claim has resulted in a confusing claim composition.  Furthermore, the sentence construction makes it unclear what is “present in a sample,” the amplified portion or the methylated cytosines.  
Furthermore, it is not clear what how the first “measuring” step and the “detecting methylation” step are related to one another.  The detecting is clearly recited in the claim after the step of “measuring the amount of methylated cytosines” and it is not clear what it means, after this, to “detect” and “provide” a methylated read.  It is not clear if this is a step directing the output of data or if it is a step of analysis of data and the “detecting” is merely a step of making note or recognizing that the read or sequence is methylated according to the criteria.  The specification does not discuss a step of “providing” a read according to the criteria, it merely exemplifies sequencing nucleic acid molecules, analyzing the sequence and observing or “calling” some as methylated according to different cut-offs.  So, looking to the specification to understand the meaning of the claim does not help clarify the issues.  
 	Furthermore, the newly amended “detecting at least 0.5% to 5% of the methylated reads” is confusing because it is not clear what it means to detect at least 0.5% to 5%  of the reads.  A “read” refers to sequence data, and once the sequences obtained, it is not clear with it means to “detect at least 1%” of the methylated reads.  Previous to this in the claim the “methylated read” was provided, and measured.  At this point the claim appears to be directing processes related to the measuring of data.  Then, the claim sets for “detecting at least 0.5% to 5% of the methylated reads” and it is not clear what this further requires.  It is not clear what the “whole” is, that is 0.5% to 5%  of what?  And what is required to “detect” 0.5% to 5%  of methylated reads after the number of methylated reads have been measured?  This is particularly problematic because the claim does not require generating more than one read. Similar language is presented in dependent claims and independent claim 71, and is indefinite for similar reasons. 
	The claims are further indefinite when they recite “determining cancer stage” because the claim has not previously mentioned, recited, diagnosed or detected cancer and so it is not clear what this “cancer stage” refers to.  
	In claims 70 and 79 the claims recite “if the subject is diagnosed” which renders the claims indefinite because the independent claim require diagnosing as a positive claim limitation.  It adds confusion in claims 70 and 79 to refer to the required step as optional.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are rejected under 35 U.S.C. 101 because the invention is drawn towards methods that recite abstract ideas and laws of nature without significantly more.
The claims are drawn to methods.  
Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 set forth a relationship between the percentage of methylated SqBE nucleic acid sequences in a sample and the presence of esophageal neoplasia or metaplasia.  This describes a naturally occurring correlation that the courts have recognized as a natural law. 
Claims 16 and 71 also recite “measuring the amount or methylated cytosines in CpG dinucleotides,” “detecting methylation,” “measuring the number” of methylated reads, and “detecting” a percentage of reads which, when read in light of the specification, reasonably read on reviewing data and analyzing it to count CpG, calculating the percentage of methylated CpG within a read (a mathematical process), counting the number of methylated reads in a sample and calculating the percentage of methylated reads.  Thus these steps, considering the broadest reasonable interpretation of the claims encompass the review and analysis of data, which is simple enough to be performed in the mind and thus the claims set forth abstract ideas that are mental processes, and in the case of calculating percentages are also mathematical concepts.  
The claims additionally include a step of “diagnosing” the subject as having esophageal neoplasia or metaplasia which is a step that can be performed in the mind, and is therefore an additional mental process abstract idea.  The claims also recite “determining cancer stage” which sets forth a mental process of reviewing imaging data to ascertain the cancer stage.  The “determining cancer stage” can be performed in the mind by analyzing the data.  
In addition to the judicial exceptions, claims 16 and 71 recite administering an imaging test to the subject.  This does not integrate the judicial exceptions because it does not apply the diagnostic method in any way, it merely directs more data gathering and analysis.  This limitation does not add significantly more to the judicial exceptions because methods for staging esophageal cancer using imaging were well known at the time of the invention, see Lin et al.  (J Gastrointest Oncol 2015;6(1):3-19).   
Even if the “measuring the amount of methylated cytosines” step is considered to require, for example, some physical manipulation of nucleic acid in order to determine the presence or absence of methylation at CpG positions or steps of bisulfite treating and next-generation sequencing, this too is recited at such a high level of generality that it amounts to insignificant presolution activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these presolution activities were well known, routinely practiced techniques at the time of the invention, see the review article Lee et al. (Cancer Lett. 2013 November 1; 340(2): doi:10.1016/j.canlet.2012.10.040. sixteen pages) which teaches a variety of next-generation sequencing techniques.  The reference teaches bisulfite treatment followed by next-generation sequencing for the analysis of methylation in obtained biological samples, which includes determining the methylated cytosines in a amplified portion of a target.  
The steps in claims 18 and 73 are insignificant extra-solution activity, as the limitations do not impose meaningful limits on the claims. These steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
The limitations in claims 20 and 75 do not add any further process step and thus the analysis for claims 16 and 71 apply equally to these claims.  
Regarding claims 60, 61, 76 and 77, the limitations do not integrate the judicial exception into practical application because they are limiting action that occurs outside of the claim, or not adding any significant step to the claims.  Incorporating the limitations of amplification primers and amplified portions into the steps of determining the methylation level of the SqBE18 nucleic acid sequence does not rid the claim of the judicial exception, nor does it integrate the judicial exception into practical application.
Claims 65-68 are directed to additional judicial exceptions themselves and thus do not integrate the judicial exceptions of claims 16 and 71 into practical applications of the exceptions. 
Regarding claims 70 and 79, the generic recitation of a “therapeutic agent” does not add a meaningful limitation to the judicial exceptions because it does recited at such a high level of generality that it is not particular, it is instead merely an instruction to “apply” the exception in a generic way (See MPEP 2106.04(d)(2)(a)).
Regarding claims 80-83 further limit judicial exception steps and do not impose meaningful limits on the claims. These steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
Accordingly, the claims are directed to judicial exceptions.
Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	The newly added claim limitation "determining cancer stage by administering an imaging test to the subject" is new matter.  Although the specification mentions esophogography (p. 1) and CT scan (p. 30), which are an imaging techniques, the specification does not teach this technique "for determining cancer stage" and it does not teach this technique in combination or after the recited measuring, detecting, and diagnosing.   The specification mentions "detection is made at an early stage" on p. 69, but this is not in the context of determining cancer stage using imaging.  No other portion of the specification was identified by the examiner which provided basis for the teaching.  Therefore the newly added limitation is new matter.

Claims 16, 18, 20, 60,  65-68, 70-71, 73, 75-76, and 79-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 require a DNA molecule that is a bisulfite-converted nucleotide sequence of SqBE18 comprising a nucleotide sequence that is at least 85% identical to SEQ ID NO: 8318 (consonant with the election) or a fragment thereof comprising at least 50 nucleotides in length. 
A similar analysis can be applied to each independent claim: the scope of the claims remains quite broad and encompasses a claimed method as recited in claim 16, for example, requiring a genus, the SqBE18 sequence, wherein each SqBE18 sequence (genus), or portion thereof (species), exhibits a percentage of methylated reads that equates to a subject having an esophageal neoplasia or metaplasia. Furthermore, if is noted that SqBE18 is a fragment of the human CCNA1 promoter. This is evidenced by comparing SEQ ID NO: 8318 to the sequence portions given in Kitkumthorm et al (BMC Cancer (2006) 6:55, 9 pages).
Accordingly, the claims encompass detecting a vast number of nucleic acids necessary for use in the claimed methods that comprise only a portion of the broadly defined SqBE18 nucleic acid sequence, flanked by nucleotides of any sequence or length, as well as nucleic acids comprising a sequence having at least 85% similarity to any portion of such nucleic acids.
However, the specification teaches only that certain nucleic acid sequences within the larger SqBE18 sequence, such as SEQ ID NO: 8318, are associated with esophageal neoplasia or metaplasia. The specification does not disclose any specific functional variants of the broadly defined SqBE18 nucleic acid sequence, other than the recited sequences asserted to correlate their methylated reads with esophageal neoplasia or metaplasia. No additional members of the claimed genus of nucleic acid molecules have been described in terms of their complete structure or any other relevant identifying characteristics.
It is acknowledged that the specification does teach methods of next generation sequencing the genome of loci of Barrett's esophagus, and particularly the promoter region. However, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed’).
Thereby, a disclosure of how to potentially identify and make other target nucleic acids from loci obtained from human samples or other mammalian samples of esophagus with dysplasia is not sufficient to establish that Applicants were in possession of the invention as broadly claimed.
Additionally, the specification does not disclose a clear structure-function relationship between the species of the claimed genus of target nucleic acids as broadly defined by the claimed SqBE18 nucleic acids employed in the claimed methods. There is no showing of which particular nucleotides may be altered without affecting the ability of such methylated nucleotide sequences to exhibit the claimed percentage of methylated reads. No common structure has been disclosed to identify those members of the claimed genus of nucleic acids which are correlated with the claimed correlation of methylated reads to esophageal neoplasia or metaplasia.
In Vas-Cath Inc. v. Mahurkar (19 USPQ2d 1111, CAFC 1991), the Federal Circuit concluded that "...applicant must also convey, with reasonable clarity to those skilled in art, that applicant, as of filing date sought, was in possession of invention, with invention being, for purposes of "written description" inquiry, whatever is presently claimed."
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision. Herein, the claims fail to meet the written description requirement because the claims encompass a significantly large genus of target amplified nucleic acids from loci associated with the claimed functionality of determining whether a subject has esophageal neoplasia or metaplasia, which are not described in the specification. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/109712 (Published July 7, 2016) to Markowitz et al. (hereinafter “the ‘712”) in view of  Lin et al. (J Gastrointest Oncol 2015;6(1):3-19).
The ‘712 teaches the discovery of particular human genome DNA regions in which the cytosines within CpG dinucleotides are differentially methylated in esophageal neoplasia compared to normal human tissues (p. 1-2).  The method includes treating DNA from a sample with sodium bisulfite and then using bisulfite specific methylation indifferent PCR primers and sequencing the amplicon (P. 2, lines 15-25).  The reference teaches applying the method for the  a method of detecting an esophageal neoplasia or metaplasia in the esophagus, and teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus comprising assaying for the presence of DNA methylation by assay in a bisulfite converted DNA for retention of a cytosine base at any of the Y positions present in a nucleotide sequences where SEQ ID NO:  8318 and 8360 are among the recited sequences (p. 4, line 16 and following).   The reference teaches that esophageal neoplasia or metaplasia includes cancerous and non-cancerous tumors, as well as Barrett’s esophagus with dysplasia (p. 20, lines 23 and following).  
The reference teaches that specific PGR amplicons were defined, and among these are SEQ ID NO:  8318, 8360, 8332 and/or 8374 (p. 94; PGR is a typographical error for PCR).  
Table 1A shows an analysis where a “read” was considered methylated if greater than 9/21 CpG in the SQBE18 amplicon were methylated and the sample was considered methylated at a cut-off of 0.1 (10%) and 0.01 (1%).  The reference does not disclose, for any one read or for any one sample how many methylated CpG were observed or what percentage of reads were called as methylated in any sample considered “positive” for methylation.  
Example 4 teaches obtaining stomach and esophagus samples, measuring the amount of methylated cytosines in CpG dinucleotides present in a sample obtained from the subject and treated with bisulfite (p. 123), wherein the SqBE 18 fragment was among those amplified (p. 125).  The reference teaches detecting methylation when 16 CpG were methylated, there are 21 CpG in the SqBE 18 amplicon (see Table 1A).  Thus, the reference teaches detecting methylation of at least 70% of the cytosines in the CpG dinucleotides in the amplified portion.  The reference teaches a sample is detected as methylated if greater than or equal to 1% of the DNA sequence reads are classified as methylated.  The reference teaches identifying 86% of Barret’s Esophagus samples as positive using this assay (p. 125).  Thus, in these “at least 0.1%,” indeed greater than 0.1% of reads were detected as methylated.  This method reads on the measuring and detecting steps of claim 71.  As the reference teaches that 76% of Barrett’s Eshophagus (a type of metaplasia) samples were “positive” by these criteria, this meets the claim limitation requiring “diagnosing the subject as having an esophageal neoplasia or metaplasia.”  
Regarding claim 18 and 73, the ‘712 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘712, p. 11, |. 29-p. 12, I. 2).
Regarding claims 20 and 75, the ‘712 teaches the SqBE18 amplicon has 21 CpG dinucleotides see at least Table 1A, p. 97 and also the SEQ ID NO that represent SqBE18.
Regarding claims 60, 61, 76 and 77, the ‘712 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 8388 and/or 8402, or fragments or reverse complements thereof (the ‘712, p. 34, |. 25-p. 35, I. 2).
Regarding claims 65-68, these claims are conditional on if certain percentages of the amplified portions of the bisulfite converted SqBE18 nucleic acid sequences, or portions thereof, are methylated reads.
Regarding claims 70 and 79, the ‘712 teaches treating the patient who has esophageal neoplasia or metaplasia detected, see p. 3, lines 6-10.
	Regarding claims 80 and 81, the reference exemplifies in Example 4 that a sequence was detected as “methylated” when 16 or more out of 21 dinucleotides were methylated.  This is 76% which meets the claim limitation “at least 75%”.
	Regarding claims 82 and 83, The ‘712 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘712, p. 4, ll. 16-26).
With regard to claim 16 the reference does not teach enough data to determine that any single sample had a percent methylated reads that was between 0.5% and 5%, or for claim 65-67 within the ranges given in the claims, or for claim 68, from 3.11% to 5%.  
Furthermore, the reference does not teach determining cancer stage by administering an imaging test to the subject.  
Lin teaches methods for esophageal imaging and esophageal cancer staging, including the use of positron emission tomography, computed tomography and endoscopic ultrasound for the staging of esophageal cancer.  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by the ‘712 disclosure so as to have included a step of imaging in order to stage any esophageal cancer detected by the method taught in the ‘712.  One would have been motivated to do so in order to provide the benefit of guiding treatment of the identified esophageal neoplasia or metaplasia.   
Regarding claims 16, 65-68, these claims recite detecting a percent methylated reads within a certain range, with the upper limit of the range being 5%.   The reference teaches that 86% of BE (IM) patients were positive at the at least 1% methylated reads cutoff and 76% were positive at the greater than 10% cutoff (tables 9A and 9B).  From this it can be determined that some BE (IM) samples were analyzed that had between 1% and 10% methylated reads, but it cannot be determined that any fell in the required range of 0.5% to 5%.  However, given that the reference teaches a cut off for determining a methylated sample at “1%” and at “10%” of methylated reads in assays which consider SqEB18, it would have been prima facie obvious to on having ordinary skill in the art to have detected a methylated sample having anywhere in the disclosed range in order to provide a method for detection of esophageal neoplasia or metaplasia.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are provisionally rejected on the judicially created doctrine of obviousness-type double patenting over claims 31, 106-108, 111- 116 and 118-133 of Application No. 15/540,956 (hereinafter “the ‘956 application”) in view of Lin et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 of the instant obvious in view of copending claims.  It is proper to look at eth disclosed utility in the reference disclosure to determine the overall question of obviousness in a double patenting context.   The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed.  See MPEP 804(II)(B)(2)(a). Obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound. 
Here, claim 31 of the ‘956 application reads:

    PNG
    media_image1.png
    211
    674
    media_image1.png
    Greyscale

Claim 31 of the ‘956 application is directed towards a bisulfite-converted nucleotide sequence of SqBE18, where the SEQ ID NO recited in the claims are identical to those recited in the instant application.   An intended use of the compounds of the reference application is to assay for the presence of differentially methylated genomic loci (e.g. SqBE18) in a tissue sample in the detection of neoplasia or metaplasia (the ‘956 application at p. 2-3). The bisulfite converted nucleotide sequences of SqBE18 of claim 31 of the ‘956 application are used to measure the methylation value of a sample nucleotide sequence.  
The ‘956 teaches the discovery of particular human genome DNA regions in which the cytosines within CpG dinucleotides are differentially methylated in esophageal neoplasia compared to normal human tissues (p. 1-2).  The method includes treating DNA from a sample with sodium bisulfite and then using bisulfite specific methylation indifferent PCR primers and sequencing the amplicon (P. 2, lines 15-25).  The reference teaches applying the method for the  a method of detecting an esophageal neoplasia or metaplasia in the esophagus, and teaches a method of detecting an esophageal neoplasia or metaplasia in the esophagus comprising assaying for the presence of DNA methylation by assay in a bisulfite converted DNA for retention of a cytosine base at any of the Y positions present in a nucleotide sequences where SEQ ID NO:  8318 and 8360 are among the recited sequences (p. 4, line 16 and following).   The reference teaches that esophageal neoplasia or metaplasia includes cancerous and non-cancerous tumors, as well as Barrett’s esophagus with dysplasia (p. 20, lines 23 and following).  
The reference teaches that specific PGR amplicons were defined, and among these are SEQ ID NO:  8318, 8360, 8332 and/or 8374 (p. 94; PGR is a typographical error for PCR).  
Table 1A shows an analysis where a “read” was considered methylated if greater than 9/21 CpG in the SQBE18 amplicon were methylated and the sample was considered methylated at a cut-off of 0.1 (10%) and 0.01 (1%).  The reference does not disclose, for any one read or for any one sample how many methylated CpG were observed or what percentage of reads were called as methylated in any sample considered “positive” for methylation.  
Example 4 teaches obtaining stomach and esophagus samples, measuring the amount of methylated cytosines in CpG dinucleotides present in a sample obtained from the subject and treated with bisulfite (p. 123), wherein the SqBE 18 fragment was among those amplified (p. 125).  The reference teaches detecting methylation when 16 CpG were methylated, there are 21 CpG in the SqBE 18 amplicon (see Table 1A).  Thus, the reference teaches detecting methylation of at least 70% of the cytosines in the CpG dinucleotides in the amplified portion.  The reference teaches a sample is detected as methylated if greater than or equal to 1% of the DNA sequence reads are classified as methylated.  The reference teaches identifying 86% of Barret’s Esophagus samples as positive using this assay (p. 125).  Thus, in these “at least 0.1%,” indeed greater than 0.1% of reads were detected as methylated.  This method reads on the measuring and detecting steps of claim 71.  As the reference teaches that 76% of Barrett’s Esophagus (a type of metaplasia) samples were “positive” by these criteria, this meets the claim limitation requiring “diagnosing the subject as having an esophageal neoplasia or metaplasia.”  
Regarding claim 18 and 73, the ‘956 teaches the bisulfite converted sequences are detected using next generation sequencing (the ‘956, p. 11, |. 29-p. 12, I. 2).
Regarding claims 20 and 75, the ‘956 teaches the SqBE18 amplicon has 21 CpG dinucleotides see at least Table 1A, p. 97 and also the SEQ ID NO that represent SqBE18.
Regarding claims 60, 61, 76 and 77, the ‘956 teaches the SqBE18 sequence (SEQ ID NO: 8318) may be amplified using primers comprising the sequence of SEQ ID NOs: 8388 and/or 8402, or fragments or reverse complements thereof (the ‘956, p. 34, |. 25-p. 35, I. 2).
Regarding claims 65-68, these claims are conditional on if certain percentages of the amplified portions of the bisulfite converted SqBE18 nucleic acid sequences, or portions thereof, are methylated reads.
Regarding claims 70 and 79, the ‘956 teaches treating the patient who has esophageal neoplasia or metaplasia detected, see p. 3, lines 6-10.
	Regarding claims 80 and 81, the reference exemplifies in Example 4 that a sequence was detected as “methylated” when 16 or more out of 21 dinucleotides were methylated.  This is 76% which meets the claim limitation “at least 75%”.
	Regarding claims 82 and 83, The ‘956 teaches a bisulfite converted sequence having at least 90% identity to one or more of SEQ ID NOs: 8307-8334 (including 8318) (the ‘956, p. 4, ll. 16-26).
	Thus all of these teachings with regard to the method inform the disclosed methods of use for the products claimed in the reference application.  With regard to claim 16 the reference does not teach enough data to determine that any single sample had a percent methylated reads that was between 0.5% and 5%, or for claim 65-67 within the ranges given in the claims, or for claim 68, from 3.11% to 5%.  
Furthermore, the reference does not teach determining cancer stage by administering an imaging test to the subject.  
Lin teaches methods for esophageal imaging and esophageal cancer staging, including the use of positron emission tomography, computed tomography and endoscopic ultrasound for the staging of esophageal cancer.  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by the ‘956 disclosure so as to have included a step of imaging in order to stage any esophageal cancer detected by the method taught in the ‘956.  One would have been motivated to do so in order to provide the benefit of guiding treatment of the identified esophageal neoplasia or metaplasia.   
Regarding claims 16, 65-68, these claims recite detecting a percent methylated reads within a certain range, with the upper limit of the range being 5%.   The reference teaches that 86% of BE (IM) patients were positive at the at least 1% methylated reads cutoff and 76% were positive at the greater than 10% cutoff (tables 9A and 9B).  From this it can be determined that some BE (IM) samples were analyzed that had between 1% and 10% methylated reads, but it cannot be determined that any fell in the required range of 0.5% to 5%.  However, given that the reference teaches a cut off for determining a methylated sample at “1%” and at “10%” of methylated reads in assays which consider SqEB18, it would have been prima facie obvious to on having ordinary skill in the art to have detected a methylated sample having anywhere in the disclosed range in order to provide a method for detection of esophageal neoplasia or metaplasia.  

Claims 16, 18, 20, 60, 61, 65-68, 70-71, 73, 75-77, and 79-83 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37, 39, 41-48, 52-56, 58 and 59 of copending Application No. 17/590986 in view of Lin et al. 
  	The claims of the copending application teach all of the limitations of the instant claims except that they with regard to claim 16 the reference claims do not teach detecting a percent methylated reads between 0.5% and 5%, or for claim 65-67 within the ranges given in the claims, or for claim 68, from 3.11% to 5%.  The reference claims are not specific that the detected sample is within any of these ranges, though the ranges taught in the reference claims overlap with this range. 
	The copending specification teaches that an SqEB18 nucleic acid includes a molecule with one of the SEQ ID NO currently claimed (p. 25).  This definition informs the scope of the copending claims.  
Furthermore, the reference does not teach determining cancer stage by administering an imaging test to the subject.  
Lin teaches methods for esophageal imaging and esophageal cancer staging, including the use of positron emission tomography, computed tomography and endoscopic ultrasound for the staging of esophageal cancer.  
It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by the ‘986 disclosure so as to have included a step of imaging in order to stage any esophageal cancer detected by the method taught in the ‘986.  One would have been motivated to do so in order to provide the benefit of guiding treatment of the identified esophageal neoplasia or metaplasia.   
 Regarding claims 16, 65-68, these claims recite detecting a percent methylated reads within a certain range, with the upper limit of the range being 5%.   The reference claims detecting methylated reads and diagnosing when at least 0.1%, 0.76%, 1%, 3%, and 3.11% SqEB methylated reads are present.  However, given that the reference teaches a cut off for determining a methylated sample at each of the recited lower points of methylated reads in assays which consider SqEB18, it would have been prima facie obvious to on having ordinary skill in the art to have detected a methylated sample having anywhere in the disclosed range, including at the lower end of the range in order to provide a method for detection of esophageal neoplasia or metaplasia.  

This is a provisional nonstatutory double patenting rejection.

Response to Remarks:
  	The claims were extensively amended.  New rejections to address the amended claims are set forth.  
	Regarding the rejection under 101, applicant traverses.  Applicant argues that the claims are not directed to a naturally occurring correlation or an abstract idea, and even if they do the claims integrate additional steps into a practical application and provide an inventive concept. 
 	Applicant states that claim 1 does not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility (2019 PEG).  Applicant states that the claim does not recite any mathematical relationships, formulas or calculations.  However, the claim does set forth detecting “at least 1% of the methylated reads” which sets forth a calculation since determining a percentage requires a calculation.  Applicant states that the claim does not recite a mental process, however the “measuring the amount of methylated cytosines” and “measuring the number of methylated reads” and “detecting at least 1%” and “diagnosing” are all steps that can be practiced by the review of data in the mind.   
 Applicant argues that the claim requires the combination of measuring and detecting “at least 80% of the cytosines in CpG dinucleotides” and “at least 1% of the methylated reads,” and that it is not possible for the human mind to observe that level of specificity.  Applicant argues that the present claims are complex in that they require a several-step manipulation of data and further add meaningful limitations on the detecting and measuring steps.  The scope of the claims does not limit or require any particular number of “reads” or CpG sites to be considered.  The scope is quite broad and reasonably encompasses embodiments where only one or two CpG sites are considered, and only one or two reads, for example.   The claimed “amplified portion” of claims 61, 77 and 83 and  is only 176 nucleotides in length, and contains only 21 CpG sites (as indicated by “Y” in SEQ ID NO 8318).  Data representing twenty-one CpG sites, even for multiple reads, could easily be reviewed in the mind by counting which of the 21 CpG sites was methylated (i.e. was not converted during bisulfite treatment).  Review of each “read” would take seconds, and review of even hundreds of reads could be carried out by a human within hours.  Even if more CpG reads were required, for example, one hundred reads, the process of reviewing each read for 21 positions could reasonably be practiced in the mind, even if a physical aid such as pencil and paper were required.  The use of a physical aid to help perform a mental step does not negate the mental nature of the limitation, but simply accounts for variations in the memory capacity from one person to another (MPEP 2106.04(a)(2)(III)(B)).  The specification exemplifies “measuring” the amount of methylated cytosines a process in which sequencing data is reviewed and the number of methylated cytosines in an obtained sequence is inferred based on the results of the bisulfite conversion.   This is a data review process.  Embodiments of the instant claims include doing so for a very small number of CpG sites and reads, respectively, and so, there is no apparent reason why this data review could not be conducted as a mental process.  
	The examiner acknowledges that the claim recites several steps, but cannot agree that these steps cannot be practically performed in the human mind, as the analysis amounts to counting methylated positions in relative short sequencing reads, and then counting how many of those reads meet a certain threshold of percent methylation.  MEPEP teaches that “a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” is an example of a claim that recites mental processes (MPEP 2106.04(a)(2)(III)(A)).  Here there are no elements of the analysis that cannot be performed in the human mind.   
	Applicant argues that the claimed subject matter is not directed to a naturally occurring correlation because the claims clearly provide an improvement to the technical field for esophageal cancer diagnosis.  Applicant argues that the claimed percentages of both cytosines in CpG dinucleotides and methylated reads add meaningful limitations to the steps of measuring and detecting whereby the thresholds set by those two percentages deduce the data generated into a meaningful output, namely diagnosis of esophageal neoplasia or metaplasia.  However, these cut-offs themselves are merely statements of a natural phenomenon that when a certain percentage of CpG are methylated in a certain percentage of nucleic acid molecules in a sample, esophageal neoplasia or metaplasia is present.  This is a natural phenomenon, occurring in nature without the hand of man.  The MPEP teaches “An inventive concept ‘cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself’.” (MPEP 2106.05, second paragraph).  To the extent that the claims require mentally manipulating data in a novel manner, these are patent ineligible aspects of the claim.  The claims here are ineligible because their innovation is in an innovation in ineligible subject matter.  The advance lies entirely in the realm of abstract ideas and a natural phenomenon, with no alleged innovation in the nonabstract realm.  Here there is no improvement to how methylation is detected or measured or any other technological aspect, the purported improvement is to how the data are analyzed and thought about to arrive at a diagnosis, which step, in and of itself is an abstraction.    MPEP 2106.05(a)(II) teaches that using well-known standard laboratory techniques to detect enzymes levels in a bodily sample was not sufficient to show an improvement to technology.  Here any techniques used for detecting methylation (such as the claimed next-generation sequencing (claim 18 and others) were well known at the time of the invention. 
 	Applicant further argues that the use of an amplified portion of bisulfite converted vimentin nucleic acid sequence adds significantly more to the claimed method.  The claims do not in fact require any physical manipulation of an amplified portion of bisulfite converted SqEB nucleic acid molecule, only measuring (i.e. reviewing data to count) the number of CpG dinucleotides in the sequence.  Even if it did require a step of amplifying and sequencing the amplified portion of bisulfite converted SqEB nucleic acid sequence, this does not amount to significantly more than the judicial exceptions because this type of method employs well understood routine and conventional techniques known and widely used at the time of the invention, as is discussed in the rejection. 
	Applicant argues that prior to Applicant’s invention there is no evidence that bisulfite converted samples could be used as claimed in the instant claims to detect esophageal neoplasia or metaplasia.  However, this is not the appropriate standard to consider when considering whether the claim amounts to “significantly more” than the judicial exceptions.  MPEP 2106.05 is express in teaching that “an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.”  Thus, evidence is not requires that “bisulfite converted samples” could be used as claimed. 
	Applicant further argues that bisulfite conversion of a nucleic acid sequence results in a non-natural product that is markedly different from the native sequence.  This is not disputed.  However, it is not sufficient to provide evidence that the claims amount to significantly more than the judicial exception (1) because the claims do not require a step of bisulfite converting, only analyzing data from bisulfite converted sequences, and (2) the use of bisulfite conversion, PCR, and sequencing for detecting methylation in target sequences was well-established at the time of the invention, as discussed in the rejection.  
	Applicant points to claims 3 and 4 in Example 29 of the 2016 eligibility examples and argues that the same analysis applies here.  The guidance finds that claim 3 is eligible because at the time the invention was made there was no evidence that porcine antibodies were routinely or conventionally used to detect human antibodies such as JUL-1.  This is contrasted here, where no new or non-conventional detection technique is employed.  The guidance finds that claim 4 is also eligible because it requires using a specific antibody that was not routinely or conventionally used to detect human proteins such as JUL-1.  The instant claims are more similar to claim 2, which relies on using well understood techniques for obtaining data which is then used to diagnose the patient.  
	The rejection is updated to address the amended claims and maintained. 

	
The response traverses the rejection for lack of Written Description.   Applicant states that they were clearly in possession of the claim since each of the claimed SEQ ID NO are 176 nucleotides in length.  However, the claim is to the method, and the method requires that teh molecules queried within the claim are also diagnostic of esophageal neoplasia or metaplasia.  There is no disclosure of what sequences exist that are similar to the recited sequences but differ by up to 26 nucleotides and also display methylation patterns that are diagnostic of esophageal metaplasia or dysplasia.   That is, the specification fails to describe which sequences that are 85% identical or fragments of 50 nucleotides in length are diagnostic of neoplasia or metaplasia. 
	The arguments were persuasive with regard to claim 61 and 77 which recite SEQ ID NO without percent identity element (p. 16 of response).  
	For the reasons above and those already of record, the rejection is maintained.
 	
Applicant traversed the rejections for anticipation.  These were withdrawn in view of the amendments to the claims and new rejections for obviousness were set forth.  
	
The response requests that the Examiner hold the provisional rejection in abeyance until otherwise allowable subject matter is identified in the instant application. However, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. MPEP §804(I)(b)(1). Therefore, for the reasons set forth above and those already of record, the provisional nonstatutory double patenting rejection is modified to address the amended claims, and maintained.  

CONCLUSION
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIET C SWITZER/Primary Examiner, Art Unit 1634